Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-16-2005

Bacanegra Quintero v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3168




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bacanegra Quintero v. Atty Gen USA" (2005). 2005 Decisions. Paper 1002.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1002


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL
                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT


                                           No. 04-3168


                         JUAN CARLOS BOCANEGRA QUINTERO,

                                                                   Petitioner

                                                v.

                     ALBERTO GONZALES, ATTORNEY GENERAL OF
                               THE UNITED STATES

                                                                   Respondent1


                         On Petition for Review of a Decision and Order
                             of the Board of Immigration Appeals
                                     (BIA No. A79-417-258)


                           Submitted under Third Circuit LAR 34.1(a)
                                         June 3, 2005

              BEFORE: FUENTES, GREENBERG, and COWEN, Circuit Judges
                               (Filed: June 16, 2005)


                                   OPINION OF THE COURT


    GREENBERG, Circuit Judge.

           Juan Carlos Bocanegra Quintero has filed a petition for review with this court of a


       1
1      Pursuant to Fed. R. App. P. 43(b)(2) Alberto Gonzales automatically has been
2   substituted for John Ashcroft as a party in these proceedings.
decision and order of the Board of Immigration Appeals entered on June 30, 2004,

affirming without opinion the results of a decision and order of an immigration judge

denying his request for asylum and for withholding of removal and also denying his

request for relief under the Convention Against Torture. In addition, the immigration

judge ordered Bocanegra removed and thus the BIA by its order affirmed that order as

well. We have jurisdiction under section 242(a) of the Immigration and Nationality Act,

8 U.S.C. § 1252(a).

      In these proceedings Bocanegra raises the following points:

      Point I:

      Petitioner qualifies for asylum, for withholding of removal and protection
      under Article 3 of the Convention Against Torture pursuant to sections 208
      and 241(b)(3) of the Immigration and Nationality Act and, therefore,
      petitioner should have been granted the requested relief.

             A. The instant petitioner satisfies the statutory criteria to be
             classified as a ‘refugee’ pursuant to section 101(a)(42)(A) of
             the Immigration and Nationality Act and, therefore, warrants
             the relief of asylum.

             B. The instant petitioner presented sufficient corroborative
             evidence in support of the requested relief and warranted a
             favorable ruling.

      Point II:

      The immigration judge violated petitioner’s due process rights by not
      ensuring a full and fair hearing and for seeming to have a preconceived
      opinion prior to receiving all pertinent evidence and testimony.

      Point III:



                                             2
        The immigration judge violated petitioner’s due process rights by not
        ensuring a full and fair hearing and the board abused its discretion and
        further violated petitioner’s due process rights by affirming, without
        opinion, the decision below.

Petitioner’s br. at i-ii.

        We do not set forth the facts in this matter as they were developed thoroughly

before the immigration judge and the parties are familiar with them. Bocanegra, of

course, has a heavy burden before this court as we will uphold the administrative

determination if it is supported by substantial evidence. See Gao v. Ashcroft, 299 F.3d

266, 272 (3d Cir. 2002). We find that Bocanegra’s arguments are essentially frivolous as

they are based on multiple layers of speculation. Certainly he did not establish that he is a

refugee entitled to asylum or withholding of removal or that he is entitled to relief under

the Convention Against Torture.

        Also we note that the Attorney General in his answering brief asserts that

Bocanegra did not raise his due process claim before the BIA and we note that Bocanegra

has not filed a reply brief denying his assertion. In these circumstances this claim, which

in any event is without merit, has not been preserved for review before this court. See 8

U.S.C. § 1252(d)(1); Abdulrahman v. Ashcroft, 330 F.3d 587, 596 n.5 (3d Cir. 2003).

Finally, the BIA did not abuse its discretion in affirming without opinion as Bocanegra’s

case before the BIA was no more substantial there than it is here.

        The petition for review of the decision and order of the BIA entered June 30, 2004,

will be denied.

                                              3